IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas W. Olick,                               :
                      Appellant                :
                                               :
              v.                               :
                                               :
City of Easton Police Department               :    No. 515 C.D. 2020
and Captain Beitler                            :    Submitted: September 3, 2021



BEFORE:       HONORABLE MARY HANNAH LEAVITT, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: December 3, 2021


              Thomas W. Olick (Olick) appeals from the April 23, 2020 order of the
Northampton County Court of Common Pleas (trial court) that: (1) granted the City
of Easton Police Department and Captain David Beitler’s (collectively, Appellees)
preliminary objection in the nature of a demurrer to Olick’s Mandamus/Complaint;
(2) granted Appellees’ Motion to Bar Future Filings; and (3) denied Olick’s Motion
to Compel. Upon review, we affirm.
              Olick filed his Mandamus/Complaint (Complaint) in the trial court on
November 14, 2019,1 seeking the production of documents related to numerous

       1
         Prior to Olick commencing the instant matter by filing the Complaint, Olick prosecuted
a separate lawsuit in the trial court at Northampton County Court of Common Pleas Docket No.
C-48-CV-2018-116727 (the previous lawsuit). By order dated August 8, 2019, the trial court
dismissed Counts II and III from the previous lawsuit for want of jurisdiction and directed Olick
previous document requests made by Olick pursuant to Pennsylvania’s Right-to-
Know Law2 (RTKL), in relation to multiple matters.3 On December 9, 2019,
Appellees filed the “Defendants, City of Easton Police Department and Captain
Beitler’s Preliminary Objections to Plaintiff’s Mandamus/Complaint and Motion to
Bar Future Filings By Plaintiff” (First Preliminary Objections), alleging improper
service and legal insufficiency of the claims. The First Preliminary Objections also
contained a motion by Appellees to bar Olick from future filings pursuant to
Pa.R.Civ.P. 233.1.
                On      December        18,      2019,      Olick       filed     his     Amended
Complaint/Mandamus (Amended Complaint), which raised the same claims as the
Complaint. Olick served the Amended Complaint on Appellees only by certified
mail on December 23, 2019. On January 8, 2020, Appellees again filed preliminary
objections in reference to the Amended Complaint (Second Preliminary Objections),


to commence an action in the Commonwealth Court’s original jurisdiction. Dismissed Counts II
and III from the previous lawsuit are the same as Count II and Count III included in the Complaint
in the instant matter. The August 8, 2019 trial court order further determined that Count I of
Olick’s Complaint in the previous lawsuit was filed in anticipation of noncompliance, and
therefore did not properly constitute a mandamus action.

        On the direction of the trial court, on August 9, 2019, Olick filed a Complaint in Mandamus
in this Court’s original jurisdiction. However, by order dated September 10, 2019, this Court
determined that it lacked jurisdiction and transferred the matter to the trial court. Thereafter, on
November 14, 2019, Olick filed the Complaint herein, which was technically an amendment to the
Complaint in Mandamus previously filed on August 9, 2019, in this Court, but which, for the sake
of simplicity, we refer to as simply the “Complaint” herein.
       2
           Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-.3104.
       3
           As the trial court explained, “the instant matter involved multiple filings by [Olick] that
relate to each other in several ways.” See Order of Court filed April 23, 2020 (Trial Court Order)
at 2. In the Trial Court Order, the trial court reviewed the factual and procedural history of the
multiple underlying matters and filings at length. See Trial Court Order at 2-17. We commend
the trial court for this painstaking exercise, which we need not replicate herein.

                                                  2
once more alleging improper service and legal insufficiency of the pleadings, which
Olick had not remedied in the Amended Complaint. Additionally, the Second
Preliminary Objections again included a Motion to Bar Future Filings Pursuant to
Pa.R.Civ.P. 233.1(c) (Motion to Bar).
                 On January 21, 2020, Olick filed a Motion to Compel Appellees’
Production of Records (Motion to Compel), seeking the same documents sought in
his Complaint and Amended Complaint. Appellees responded on February 6, 2020.
                 The trial court conducted a hearing on the Second Preliminary
Objections and the Motion to Bar on February 18, 2020.4 On March 17, 2020, at the
request of the trial court, Appellees filed the Affidavit of Captain Beitler (Beitler
Affidavit) explaining that the Easton Police Department had previously conducted
good faith reviews of its files in response to Olick’s requests and produced all
responsive documents in its possession on multiple occasions.
                 On April 23, 2020, the trial court issued an order granting the Second
Preliminary Objections5 and the Motion to Bar and denying Olick’s Motion to
Compel (Trial Court Order).6 Appellant filed a Motion to Reconsider the Order of




       4
           The record does not contain a transcript of the February 18, 2020 hearing.
       5
         The trial court denied Appellees’ First Preliminary Objection based on improper service
as moot but granted Appellees’ second preliminary objection on the basis of legal insufficiency.
See Trial Court Order at 20-22.
       6
           The trial court amended the Trial Court Order by order dated May 12, 2020, to include
express language dismissing the Amended Complaint with prejudice, which dismissal language
the trial court had omitted from the original Trial Court Order. See Order of Court dated May 12,
2020.

                                                  3
April 23, 2020, which the trial court denied on May 21, 2020. Olick appealed to this
Court.7
                 Olick makes a number of allegations in the instant appeal, all of which
hinge on whether the trial court erred in sustaining the demurrer contained in the
Second Preliminary Objections and based upon Appellees’ representation through
the Beitler Affidavit that they have produced all records in their possession
responsive to Olick’s many requests. See Olick’s Br. at 11-12.8 None of his
arguments entitle Olick to relief.


       7
         On May 21, 2020, the trial court denied Olick’s petition to proceed in forma pauperis on
appeal. See Trial Court Order filed May 21, 2020. This Court likewise denied Olick’s request to
proceed in forma pauperis on appeal on September 16, 2020. See Commonwealth Court Order
filed September 16, 2020.
       8
           Olick lists his issues on appeal as follows:

                 1. Has [Olick] produced prima facie undisputed evidence of
                 documents and records that [Appellees] destroyed, concealed and/or
                 failed to timely produce documents (until at least 3/16/20) pursuant
                 to the 2015 Final Determinations?

                 2. Has [Olick] produced prima facie undisputed evidence of
                 documents and records that [Appellees] destroyed, concealed and/or
                 failed to timely produce documents (until at least 3/16/20) pursuant
                 to the 2018 Final Determinations?

                 3. Does [] Appellee[s]’ 3/16/20 [d]ocument production contain
                 evidence that additional evidence and documents are still being
                 concealed?

                 4. Should the lower court have imposed Pa[.] [s]tatutory [p]enalties
                 against [Appellees] for [their] untimely production of (and knowing
                 unreasonable denial and false statements concerning- e.g.[,] Bruneo
                 Complaint and Deitz Threatening Letter) required evidence
                 pursuant to the 2015 and/or 2018 Final Determinations?

                 5. Did [Appellees] make sworn admissions adverse to [their]
                 interests in that [they] had previously failed to timely produce

                                                   4
               In reviewing a trial court’s decision dismissing a mandamus complaint
on preliminary objections, this Court’s review is limited to determining whether the
trial court committed an error of law or an abuse of discretion. Dotterer v. Sch. Dist.
of Allentown, 92 A.3d 875, 880 (Pa. Cmwlth. 2014). “When considering preliminary
objections, we must consider as true all well-pled material facts set forth in the
complaint and all reasonable inferences that may be drawn from those facts.” Id.
However, we need not accept legal conclusions. Id. “Preliminary objections should
be sustained only in cases where it is clear and free from doubt that the facts pled
are legally insufficient to establish a right to relief.” Id. As such review raises a
question of law, our scope of review is plenary. Id.
               “Mandamus is an extraordinary writ which will only issue to compel
performance of a ministerial act or mandatory duty where there exists a clear legal
right in the plaintiff, a corresponding duty in the defendant, and want of any other
adequate and appropriate remedy.” Dotterer, 92 A.3d at 880 (internal quotation
marks omitted). “If any one of the foregoing elements is absent, mandamus does
not lie.” Id. at 881.
               Additionally, under the RTKL, upon request by a member of the public,
local agencies are required to make a good faith effort to determine whether a
requested record exists, is a public, legislative, or financial record, and is in the
possession of the agency, and then provide those members of the public with copies
of public records within their possession. See Sections 302 and 901 of the RTKL,
65 P.S. §§ 67.302 & 67.901. Local agencies are not required, however, to create


               evidence [they were] required to produce pursuant to 2015 and/or
               2018 Final Determinations, and the 6/18/18 Order?

Olick’s Br. at 11-12.

                                              5
records for the purpose of complying with a RTKL request. See Section 705 of the
RTKL, 65 P.S. § 67.705 (“When responding to a request for access, an agency shall
not be required to create a record which does not currently exist or to compile,
maintain, format or organize a record in a manner in which the agency does not
currently compile, maintain, format or organize the record.”).            If, upon the
submission of a RTKL request, no records exist or are in possession of the local
agency, the local agency has no production obligations with respect to the request.
See id. The burden of proving that a document does not exist is on the agency
responding to the request. See Hodges v. Pa. Dep’t of Health, 29 A.3d 1190, 1192
(Pa. Cmwlth. 2011) (noting that an agency is not required to create a record if the
requested record does not exist); Moore v. Off. of Open Recs., 992 A.2d 907, 909
(Pa. Cmwlth. 2010) (explaining that the standard is whether the requested record is
in existence and in the possession of the Commonwealth agency at the time of the
request). To sustain its burden of proof, an agency may provide a sworn affidavit or
statement made under the penalty of perjury as competent evidence to show that a
record does not exist. See Hodges, 29 A.3d at 1192; see also Sherry v. Radnor Twp.
Sch. Dist., 20 A.3d 515, 520-21 (Pa. Cmwlth. 2011); Moore, 992 A.2d at 909 (stating
that an agency may submit an affidavit to satisfy its burden of proof).
               Further, in recognition that “certain litigants are abusing the legal
system by repeatedly filing new litigation raising the same claims against the same
defendant even though the claims have been previously adjudicated either through
settlement or through court proceedings[,]”9 Pa.R.Civ.P. 233.1 allows defendants to
file a motion to dismiss frivolous pro se litigation as follows:



      9
          Pa.R.Civ.P. 233.1, Explanatory cmt. 2010.

                                               6
               (a) Upon the commencement of any action filed by a pro
               se plaintiff in the court of common pleas, a defendant may
               file a motion to dismiss the action on the basis that

                   (1) the pro se plaintiff is alleging the same or
                   related claims which the pro se plaintiff raised in a
                   prior action against the same or related defendants,
                   and

                   (2) these claims have already been resolved
                   pursuant to a written settlement agreement or a
                   court proceeding.

Pa.R.Civ.P. 233.1(a). “Upon granting the motion and dismissing the action, the
court may bar the pro se plaintiff from pursuing additional pro se litigation against
the same or related defendants raising the same or related claims without leave of
court.”     Pa.R.Civ.P. 233.1(c).       As the Superior Court of Pennsylvania has
explained:10

               [Pa.R.Civ.P.] 233.1 was promulgated by our Supreme
               Court in 2010 to stem a noted increase in serial lawsuits of
               dubious merit filed by pro se litigants disaffected by prior
               failures to secure relief for injuries they perceived but
               could not substantiate.       Accordingly, the drafting
               committee constructed the Rule with attention to potential
               manipulation of the legal process by those not learned in
               its proper use, seeking to establish accountability for pro
               se litigants commensurate with that imposed upon
               members of the Bar. Thus, the Rule operates to spare
               potential defendants the need to defend spurious claims,
               first, by allowing the expeditious dismissal of
               duplicative pro se actions and, second, by empowering the



       10
          Although not binding, Superior Court decisions are persuasive authority in this Court.
Lerch v. Unemployment Comp. Bd. of Rev., 180 A.3d 545, 550 (Pa. Cmwlth. 2018).

                                               7
              trial court to ban the pro se litigant’s commencement of
              further actions against such defendants.

Gray v. Buonopane, 53 A.3d 829, 835 (Pa. Super. 2012). This Court has recognized
that “the requirements of [Pa.]R[.Civ.P.] 233.1 are not as stringent as the traditional
collateral estoppel requirements. It is sufficient for a movant for dismissal to
establish the claims were related and that they were resolved.” Kerns v. J.L.R. (Pa.
Cmwlth., No. 234 C.D. 2016, filed Mar. 8, 2017),11 slip op. at 7. Therefore, the
application of Pa.R.Civ.P. 233.1 does not require that a matter has progressed to a
final judgment on the merits. See Kerns, slip op. at 9. We review a trial court’s
grant of a motion to bar future filings pursuant to Pa.R.Civ.P. 233.1 for an abuse of
discretion. See Kerns, slip op. at 4 n.4.
              Here, following a hearing and in response to the trial court’s request,
Appellees submitted the Beitler Affidavit, in which Captain Beitler attested that the
City of Easton Police Department conducted thorough examinations of its files (and
the files of relevant third-party contractors and outside counsel) and produced, on
numerous occasions, all documents in its possession, custody, and control
responsive to Olick’s multiple requests. See Beitler Aff. at 2. Based on the Beitler
Affidavit, the trial court acknowledged that Appellees had repeatedly complied with
Olick’s requests for the production of documents, determined that Appellees acted
in good faith, and granted Appellees’ preliminary objection in the form of a demurrer
as a result of the legal insufficiency of the pleadings. See Trial Court Order at 22.
We find no error or abuse of discretion in the trial court’s determination. Dotterer;
Hodges; Section 705 of the RTKL, 65 P.S. § 67.705.

       11
           Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court issued after January 15, 2008, may be
cited for their persuasive value.

                                               8
               Additionally, the trial court denied Olick’s Motion to Compel as
“redundant in that it requests the same actions already requested in the mandamus
action[,]” and further that “[Appellees] have complied with [Olick’s] requests.”
Trial Court Order at 22. We likewise find no error or abuse of discretion in this
determination.
               Finally, the trial court granted the Motion to Bar based on its detailed
review of the procedural posture and results of the underlying matters and its
conclusion that Appellees have repeatedly complied with Olick’s repeated document
production requests.12 See Trial Court Order at 22-26. The trial court explained its
grant of the Motion to Bar thusly:

               Overall, [Olick] has filed several lawsuits against
               [Appellees]. We are aware of the Northampton County
               cases under the term numbers CV-2017-00358, CV-2018-
               11627, and the instant matter of CV-2019-10578. In the
               Northampton County case at CV-2017-00358, as clearly
               outlined in Judge Dally’s August 27, 2018 order and
               opinion denying the motion for sanctions, the claims were
               clearly resolved in a court proceeding. After [Olick]
               appealed, the matter was later quashed by the
               Commonwealth Court. Additionally, we find that the
               instant matter has once again addressed the discovery and
               RTKL issues presented by [Olick].

               Our opinion today has granted [Appellees’] preliminary
               objection based on Pa.R.C[iv].P. 1028(a)(4), which
               dismisses the action.    Accordingly, there are no

       12
         We note that, in addition to the painstaking detailing of the procedural posture and results
of the underlying and preceding litigation regarding Olick’s claims and Appellees’ compliance
therewith, accomplished no doubt at a great expenditure of the trial court’s time and energy, see
Trial Court Order at 2-17, the trial court also further detailed Appellees’ additional efforts to
comply with Olick’s requests and explain that compliance to Olick from April 2017 through April
2019. See Trial Court Order at 23-24.

                                                 9
                outstanding motions in this docket, and the [M]otion to
                [B]ar [F]uture [F]ilings is wholly appropriate. [Appellees]
                have produced the requested documents to [Olick]
                numerous times. [Olick’s] underlying claim is in federal
                court. [Olick] has made the same requests upon
                [Appellees] in that jurisdiction, and [Appellees] have
                clearly complied.

                In conclusion, we find that applying Pa.R.C[iv].P.
                233.1(c) is not only appropriate but necessary in the
                instant matter because any and all RTKL and discovery
                issues have been resolved. Any future filings on this issue
                would be superfluous. A fair review of the history of this
                case involving the numerous lawsuits clearly illustrates
                that [Olick] has been overly litigious and vexatious.[13]
                Therefore, we grant [Appellees’] preliminary objections
                based on Pa.R.C[iv].P. 1028(a)(4) and we grant
                [Appellees’] Motion to Bar Future Filings based on
                Pa.R.C[iv].P. 233.1(c).

Trial Court Order at 25-26. We find no error or abuse of discretion in the trial court’s
determination. Pa.R.Civ.P. 233.1; Kerns.
                For the preceding reasons, we affirm the Trial Court Order.



                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




      13
           See Trial Court Order at 5-15 & 25.
                                                 10
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas W. Olick,                      :
                   Appellant          :
                                      :
            v.                        :
                                      :
City of Easton Police Department      :   No. 515 C.D. 2020
and Captain Beitler                   :


                                   ORDER


            AND NOW, this 3rd day of December, 2021, the April 23, 2020 order
of the Northampton County Court of Common Pleas is AFFIRMED.



                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge